DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Page 13 regarding the objection to the drawings has been fully considered. The objection to the drawings is withdrawn in view of the amendments to the specification.
Applicant’s argument on Page 13 regarding the objection to the specification has been fully considered. While applicant addresses the apparent typos and use of trade names and marks, the specification still contains a browser-executable code. In order to withdraw the objection completely, it is suggested applicant amend the specification in [0169] to not contain the “www.” part of “python.org.” The objection to the specification is maintained.
Applicant’s argument on Page 14 regarding the objection to Claim 3 has been fully considered. The objection to Claim 3 is withdrawn in view of the amendment.
Applicant’s argument on Page 14 regarding the rejection of Claims 3, 8, and 11 under 35 U.S.C. 112(b) has been fully considered. The rejection is withdrawn in view of the amendment.
Applicant’s argument on Pages 14-15 regarding the rejection of Claim 1 under 35 U.S.C. 102(a)(2) under Benzinger has been fully considered. However, Benzinger teaches passive stimulation by way of the MRI scanner used during the MRI scan, as in [0121] (“In performing the MRI scan, subjects are set up 110 in MRI scanner and a multi-direction diffusion MRI scan is performed 112.”), because the MRI machine creates loud noises and inherently causes “stimulation” of the nerve from the loud noises when imaging the brain. Furthermore, the patient remaining conscious with their eyes open during the MRI scan of Benzinger will also cause “stimulation” of the nerve if the patient is looking around and Benzinger remains applicable to the invention as claimed. 
Applicant’s argument on Pages 15-18 regarding the rejection of Claim 1 under 35 U.S.C. 103 over White in view of Lange has been fully considered. Examiner acknowledges applicant’s argument regarding the difference between DSI and DBSI models, and White and Lange have been reconsidered as cited prior art.  Moreover, a new grounds of rejection is established that does not rely on the references of White and Lange.
Applicant’s argument on Page 18 regarding the rejection of Claims 2-5, 6 and 9, and 7, 8, 10, and 11 has been fully considered but is not persuasive. However, the amendments made to Claims 3, 8, and 11 overcome the prior art and Claims 3, 8, and 11are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Kubicki, Nelson, Roberts, and Jeong remain applicable to the invention as claimed.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 6, and 9, and those depending therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 6, and 9, “stimulation” is broadly claimed. According to the disclosure, “stimulation” is either direct electrical stimulation or visual flashing light, as in [0145]. However, because the claims merely recite “stimulation,” this encompasses all types of stimulation, including passive stimulation, such as looking around the room, thinking about things, room lighting, as well as noise from the MRI machine. The scope of the claim encompasses new matter as the claimed scope is one that is not disclosed because the claim is too broad. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Benzinger et al. (WO 2017190029) in view of Aso et al. (“An intrinsic diffusion response function for analyzing diffusion functional MRI time series”).
Regarding Claim 1, Benzinger discloses a computer-implemented method of detecting nerve activity from a time series of diffusion MRI images, [0011] (“at least one non-transitory computer-readable storage media for providing a diagnosis of a condition of a central nervous system in a patient is provided.”), the method comprising:
a) obtaining, using an MRI scanner, [0103] (“The following discussion relates generally to magnetic resonance imaging (MRI) and, more particularly, to diffusion magnetic resonance data provided by an MRI scanner.”), a time-series of diffusion MRI datasets from a nerve including while the nerve is under stimulation during at least part of acquisition [0121] (“In the multiple-tensor based DBSI, an MRI scan is performed 108. In performing the MRI scan, subjects are set up 110 in MRI scanner and a multi-direction diffusion MRI scan is performed 112. From the performed 112 MRI scan, a diffusion MRI dataset is obtained 114.”), where it is interpreted that there is passive stimulation of the nerve during at least part of acquisition of the diffusion functional MRI datasets from the noise of the MRI machine and the patient remaining conscious for the procedure, thus the eyes and brain create nerve stimulation as well, each diffusion MRI dataset comprising a plurality of voxels and associated diffusion MRI signals, [0154] (“This phantom study demonstrates the superior results enabled by DBSI in quantifying the overwhelming isotropic component within the image voxel and reporting correct diffusion properties of both the fiber and its environment.”) and [0174] (“a method approach has been developed incorporating the diffusion profile of each component within the image voxel to perform the tissue classification based on the raw diffusion MRI data.”);
b) applying, using a computing device, a diffusion basis spectrum imaging (DBSI) model to each diffusion MRI dataset of the time-series to obtain a time-series of at least one DBSI parameter, [0175] (“By applying signal separation to dMRI using the DBSI model described herein, distinctions can be made between WM abnormalities and neuroinflammation.”) and [0290] (“the methods described herein may be implemented using an MRI system. […] the MRI system 1000 may include an MRI scanner 1100 operatively coupled and/or in communication with a computer system 1200. In this aspect, the computer system 1200 is configured to receive data including, but not limited to, diffusion data, from the MRI scanner 1100, and is further configured to execute a plurality of stored executable instructions encoding one or more aspects of the MRI method as described herein above.”);
c) detecting, using the computing device, the nerve activity at each voxel of the plurality of voxels based on changes in at least one value within the time series of the at least one DBSI parameter according to a nerve activity detection rule, [0186] (“In DBSI, each of the potential pathological components, including inflammatory cell infiltration, extracellular water/vasogenic edema, axonal injury /loss, and demyelination, within each voxel is modeled by a dedicated diffusion tensor.”), [0190] (“In preclinical Alzheimer's disease patients who had Amyloid-β deposition but no tau pathology, diffusion basis spectral imaging detected increased restricted isotropic diffusion component without associated axon/myelin injury. This finding suggests that inflammatory cell infiltration, and potentially glia cell activation, occurs after Amyloid-β deposition but before tau pathology.”), and [0285] (“The observed increase of DBSI-derived cellularity diffusivity in the preclinical and early symptomatic AD suggests the microglial/astrocytes activation may be the early pathological signature in AD, even before WM disruptions”), where each citation references nerve activity;
d) transforming, using the computing device, the detected nerve activity into a spatial map of nerve activity at each voxel position of the diffusion MRI dataset, [0061] (“Fig. 42 is an illustration of in vivo DBSI derived λρ, λ.Math., and cell fraction maps of mice from each time point are displayed with the corresponding axon (SMI-31), myelin (MBP), and nucleus (DAPI) staining.”), Fig. 42, re-produced below, and [0164] (“A cross-sectional study was performed on 12 B6-EAE mice spinal cords at baseline (control), onset, peak, and chronic states, followed by IHC (N = 5 for each time point).”), where the cell fraction maps demonstrate spatial nerve activity, specifically the maps of λII and λ<; and
e) displaying to a user, using a display device operatively coupled to the computing device, the spatial map of nerve activity, [0305] (“Computing device 402 also includes one media output component 408 for presenting information to a user 400. […] An output adapter is operatively coupled to processor 404 and is further configured to be operatively coupled to an output device such as a display device (e.g., a liquid crystal display (LCD), organic light emitting diode (OLED) display, cathode ray tube (CRT), or "electronic ink" display) or an audio output device (e.g., a speaker or headphones).”).

    PNG
    media_image1.png
    470
    454
    media_image1.png
    Greyscale

Fig. 42 of Benzinger
	However, Benzinger does not explicitly teach diffusion functional MRI datasets obtained while the nerve is under stimulation during at least part of acquisition of the diffusion functional MRI datasets.
	In an analogous neural activity monitoring field of endeavor, Aso teaches, diffusion functional MRI datasets are obtained, Materials and methods, MRI settings (“Acquisition parameters for DfMRI runs were as follows: 96x96 pixels, field of view (FOV) – 192 mm, 3-mm slice thickness with 50% gap, TR=1500 ms, TE=89 ms, 10 slices.”), while the nerve is under stimulation during at least part of acquisition of the diffusion functional MRI datasets, Materials and methods, Visual stimulation Paragraph 1 (“For this purpose, all MRI sessions were kept under 1 h and, to monitor their wakefulness, subjects were asked to press a button both at the onset and at the offset of each visual stimulation period.”).
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Benzinger and Aso because obtaining diffusion functional MRI datasets is an advantageous improvement in the sensitivity of typical brain activation monitoring, as taught by Aso in Discussion Paragraph 6. Additionally, obtaining such datasets while the nerve is under stimulation can highlight specific areas of nerves that may produce an atypical nerve activity response to the stimulation, thus allowing a clinician to identify or track an issue within the patient, which is especially beneficial in applications of neuroinflammation and central nervous system diseases. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Benzinger et al. (WO 2017190029) in view of “Decreased axial diffusivity within language connections: A possible biomarker of schizophrenia risk” (Kubicki et al.).
Regarding Claim 2, Benzinger teaches all limitations of Claim 1, as discussed above. However, Benzinger does not explicitly teach wherein the nerve activity detection rule further comprises detecting a nerve activity for at least one of: an increase of a fiber component value above a first threshold value, an increase of a restricted component value above a second threshold value, a decrease of an axial diffusivity value below a third threshold value, a decrease of a radial diffusivity value below a fourth threshold value, a decrease of a hindered isotropic spectral component value below a fifth threshold value, and an increase of a restricted isotropic spectral component value above a sixth threshold value.
However, in an analogous nerve activity detection field of endeavor, Kubicki teaches a computer-implemented method of detecting nerve activity from a time series of diffusion MRI images, Introduction Paragraph 5 (“The aim of this study was to use state-of-the-art methodology to quantify diffusion tractography of AF (arcuate fasciculus), UF (uncinated fasciculus) and IOFF (inferior occipito-frontal fasciculus), using FA (Fractional Anisotropy), AX (axial diffusivity), and RD (radial diffusivity).”), wherein the nerve activity detection rule further comprises detecting a nerve activity for at least one of: an increase of a fiber component value above a first threshold value, an increase of a restricted component value above a second threshold value, a decrease of an axial diffusivity value below a third threshold value, Discussion Paragraph 1 (“Results of our study indicate that WM diffusion abnormalities within the language tracts are already present in nonpsychotic HR subjects. These abnormalities involve all three language tracts studied, and include a decrease of diffusion predominantly in the direction parallel to the axons (AX).”), where the threshold value is based on the healthy control subjects, and Fig. 4, re-produced below, a decrease of a radial diffusivity value below a fourth threshold value, a decrease of a hindered isotropic spectral component value below a fifth threshold value, and an increase of a restricted isotropic spectral component value above a sixth threshold value.

    PNG
    media_image2.png
    681
    360
    media_image2.png
    Greyscale

Fig. 4 of Kubicki
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Benzinger and Kubicki because axial diffusivity may be a possible biomarker in diagnosing patients who are at risk for developing schizophrenia, or other major mental illnesses, as taught by Kubicki in the Abstract. This is beneficial in that it may help clinicians study such illnesses from early on and develop ways of combating it in the brain of the patient.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Benzinger et al. (WO 2017190029) and “Decreased axial diffusivity within language connections: A possible biomarker of schizophrenia risk” (Kubicki et al.) as applied to Claim 2 above, and further in view of Nelson (US 20120271148).
Regarding Claim 4, the method of Benzinger modified by Kubicki teaches all limitations of Claim 2, as discussed above. Benzinger teaches a time series of the at least one DBSI parameter, [0121] (“In the multiple-tensor based DBSI, an MRI scan is performed 108. In performing the MRI scan, subjects are set up 110 in MRI scanner and a multi-direction diffusion MRI scan is performed 112. From the performed 112 MRI scan, a diffusion MRI dataset is obtained 114.”). 
Furthermore, Kubicki teaches a nerve activity intensity rule, Abstract (“In this study, high spatial and directional resolution diffusion MRI data was obtained on a 3 T magnet from 33 subjects with increased familial risk for developing schizophrenia, and 28 control subjects. Diffusion tractography was performed to measure white matter integrity within AF, UF, and IOFF. To understand these abnormalities, Fractional Anisotropy (FA, a measure of tract integrity) and Trace (a measure of overall diffusion), were combined with more specific measures of axial diffusivity”) and Discussion Paragraph 1 (“Results of our study indicate that WM diffusion abnormalities within the language tracts are already present in nonpsychotic HR subjects. These abnormalities involve all three language tracts studied, and include a decrease of diffusion predominantly in the direction parallel to the axons (AX).”), where the threshold value is based on the healthy control subjects.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Benzinger and Kubicki because axial diffusivity may be a possible biomarker in diagnosing patients who are at risk for developing schizophrenia, or other major mental illnesses, as taught by Kubicki in the Abstract. This is beneficial in that it may help clinicians study such illnesses from early on and develop ways of combating it in the brain of the patient. Moreover, the intensity of nerve activity may be interpreted as an indication that the condition of the patient is improving or worsening.
However, the method of Benzinger modified by Kubicki does not explicitly teach further comprising estimating, using the computing device, an intensity of nerve activation.
In an analogous brain activity monitoring field of endeavor, Nelson teaches a computer-implemented method of detecting nerve activity, [0033] (“Tracking 160 may include, among other things, trending the […] intensity of the plurality of episodes of co-activation to characterize the brain condition.”), further comprising estimating, using the computing device, an intensity of nerve activation, [0096] (“As another technique that can be implemented by processor 540 for activation detection […]. […] Processor 540 as part of control circuitry may implement an algorithm that recognizes a trend of the bioelectrical brain signal that characterizes the bioelectrical signal and recognizes such patterns to detect activation of a network.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Nelson because a high intensity of nerve activation may indicate a worsening brain condition, as taught by Nelson in [0033], which may require a reevaluation by a clinician of the treatment plan or procedure. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Benzinger et al. (WO 2017190029), “Decreased axial diffusivity within language connections: A possible biomarker of schizophrenia risk” (Kubicki et al.), and Nelson (US 20120271148), as applied to Claim 4 above, and further in view of Roberts et al. (US 20160022207).
Regarding Claim 5, the method of Benzinger modified by Kubicki and Nelson teaches all limitations of Claim 4, as discussed above. However, the method of Benzinger modified by Kubicki and Nelson does not explicitly teach wherein the nerve activity intensity rule comprises an empirically-derived relationship between a change in the axial diffusivity value and a nerve activity intensity, wherein further increases of axial diffusivity value below the third threshold value are indicative of increased nerve activity intensity.
However, in an analogous brain activity monitoring field of endeavor, Roberts teaches a computer-implemented method of detecting nerve activity, [0046] (“Recordings were obtained using a 275-channel MEG system (VSM MedTech Inc., Coquitlam, BC).”), wherein the nerve activity intensity rule, [0017] (“ The findings revealed a profile such that auditory STG processes in ASD were characterized by pre-stimulus abnormalities across multiple frequencies, then early high-frequency abnormalities followed by low-frequency abnormalities. Increased pre-stimulus activity was a ‘core’ abnormality, with pre-stimulus activity predicting post-stimulus neural abnormalities, group membership, and clinical symptoms (CELF-4 Core Language Index (CLI)).”) and [0085] (“Individuals with ASD had increased axial diffusivity versus TD (p<0.05).”), comprises an empirically-derived relationship between a change in the axial diffusivity value and a nerve activity intensity, where it is interpreted that in the experiment as outlined in [0072] of Roberts, there can be an empirically-derived relationship drawn between a change in axial diffusivity and nerve activity intensity, because a patient with ADS has increased axial diffusivity values and this indicates the patient will also have increased nerve activity intensity, as shown by the pre-stimulus activity between the ASD group and the control group (TD) in Fig. 4, re-produced below, wherein further increases of axial diffusivity value below the third threshold value are indicative of increased nerve activity intensity, where the third threshold value is considered the average pre-stimulus activity of the TD control group.

    PNG
    media_image3.png
    679
    546
    media_image3.png
    Greyscale

Fig. 4 of Roberts
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Roberts because the parameters may be indicative of a neurological disorder, as taught by Roberts in [0007] and [0035]. Such a diagnosis may be beneficial in establishing care for the patient early on or for development of treatment plans, procedures or medicines for such a diagnosis.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Benzinger (WO 2017190029) in view of Aso et al. (“An intrinsic diffusion response function for analyzing diffusion functional MRI time series”) and Jeong et al. (US 20180049665).
Regarding Claim 6, Benzinger discloses a computer-implemented method of detecting nerve activity in a human subject, [0003] (“As described herein Non-Invasive Histology (NIH) can be used to detect, quantify and track complex neuropathological changes in human CNS diseases.”), from a time series of diffusion MRI images, [0011] (“at least one non-transitory computer-readable storage media for providing a diagnosis of a condition of a central nervous system in a patient is provided.”), the method comprising:
a) obtaining, using an MRI scanner, [0103] (“The following discussion relates generally to magnetic resonance imaging (MRI) and, more particularly, to diffusion magnetic resonance data provided by an MRI scanner.”), a time-series of diffusion MRI datasets from a nerve including diffusion functional MRI datasets obtained while the nerve is under stimulation during at least part of acquisition of the diffusion functional MRI datasets, [0121] (“In the multiple-tensor based DBSI, an MRI scan is performed 108. In performing the MRI scan, subjects are set up 110 in MRI scanner and a multi-direction diffusion MRI scan is performed 112. From the performed 112 MRI scan, a diffusion MRI dataset is obtained 114.”), where it is interpreted that there is passive stimulation of the nerve during at least part of acquisition of the diffusion functional MRI datasets from the noise of the MRI machine and the patient remaining conscious for the procedure, thus the eyes and brain create nerve stimulation as well, each diffusion MRI dataset comprising a plurality of voxels and associated diffusion MRI signals, [0154] (“This phantom study demonstrates the superior results enabled by DBSI in quantifying the overwhelming isotropic component within the image voxel and reporting correct diffusion properties of both the fiber and its environment.”) and [0174] (“a method approach has been developed incorporating the diffusion profile of each component within the image voxel to perform the tissue classification based on the raw diffusion MRI data.”);
b) applying, using a computing device, a diffusion basis spectrum imaging (DBSI) model to each diffusion MRI dataset of the time-series to obtain a time-series of at least one DBSI parameter, [0175] (“By applying signal separation to dMRI using the DBSI model described herein, distinctions can be made between WM abnormalities and neuroinflammation.”) and [0290] (“the methods described herein may be implemented using an MRI system. […] the MRI system 1000 may include an MRI scanner 1100 operatively coupled and/or in communication with a computer system 1200. In this aspect, the computer system 1200 is configured to receive data including, but not limited to, diffusion data, from the MRI scanner 1100, and is further configured to execute a plurality of stored executable instructions encoding one or more aspects of the MRI method as described herein above.”);
c) detecting, using the computing device, the nerve activity at each voxel of the plurality of voxels based on changes in at least one value within the time series of the at least one DBSI parameter according to a nerve activity detection rule, [0186] (“In DBSI, each of the potential pathological components, including inflammatory cell infiltration, extracellular water/vasogenic edema, axonal injury /loss, and demyelination, within each voxel is modeled by a dedicated diffusion tensor.”), [0190] (“In preclinical Alzheimer's disease patients who had Amyloid-β deposition but no tau pathology, diffusion basis spectral imaging detected increased restricted isotropic diffusion component without associated axon/myelin injury. This finding suggests that inflammatory cell infiltration, and potentially glia cell activation, occurs after Amyloid-β deposition but before tau pathology.”), and [0285] (“The observed increase of DBSI-derived cellularity diffusivity in the preclinical and early symptomatic AD suggests the microglial/astrocytes activation may be the early pathological signature in AD, even before WM disruptions”), where each citation references nerve activity;
d) transforming, using the computing device, the detected nerve activity into a spatial map of nerve activity at each voxel position of the diffusion MRI dataset, [0061] (“Fig. 42 is an illustration of in vivo DBSI derived λρ, λ.Math., and cell fraction maps of mice from each time point are displayed with the corresponding axon (SMI-31), myelin (MBP), and nucleus (DAPI) staining.”), Fig. 42, re-produced above, and [0164] (“A cross-sectional study was performed on 12 B6-EAE mice spinal cords at baseline (control), onset, peak, and chronic states, followed by IHC (N = 5 for each time point).”), where the cell fraction maps demonstrate spatial nerve activity, specifically the maps of λII and λ<; and
e) displaying to a user, using a display device operatively coupled to the computing device, the spatial map of nerve activity, [0305] (“Computing device 402 also includes one media output component 408 for presenting information to a user 400. […] An output adapter is operatively coupled to processor 404 and is further configured to be operatively coupled to an output device such as a display device (e.g., a liquid crystal display (LCD), organic light emitting diode (OLED) display, cathode ray tube (CRT), or "electronic ink" display) or an audio output device (e.g., a speaker or headphones).”).
However, Benzinger does not explicitly teach that the method detects optic nerve activity and diffusion functional MRI datasets obtained while the nerve is under stimulation during at least part of acquisition of the diffusion functional MRI datasets.
	In an analogous neural activity monitoring field of endeavor, Aso teaches, diffusion functional MRI datasets are obtained, Materials and methods, MRI settings (“Acquisition parameters for DfMRI runs were as follows: 96x96 pixels, field of view (FOV) – 192 mm, 3-mm slice thickness with 50% gap, TR=1500 ms, TE=89 ms, 10 slices.”), while the nerve is under stimulation during at least part of acquisition of the diffusion functional MRI datasets, Materials and methods, Visual stimulation Paragraph 1 (“For this purpose, all MRI sessions were kept under 1 h and, to monitor their wakefulness, subjects were asked to press a button both at the onset and at the offset of each visual stimulation period.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Benzinger and Aso because obtaining diffusion functional MRI datasets is an advantageous improvement in the sensitivity of typical brain activation monitoring, as taught by Aso in Discussion Paragraph 6. Additionally, obtaining such datasets while the nerve is under stimulation can highlight specific areas of nerves that may produce an atypical nerve activity response to the stimulation, thus allowing a clinician to identify or track an issue within the patient, which is especially beneficial in applications of neuroinflammation and central nervous system diseases.
However, Benzinger, when modified by Aso, does not explicitly teach that the method detects optic nerve activity.
In an analogous optic nerve field of endeavor, Jeong teaches a computer-implemented method of detecting optic nerve activity, [0041] (“In another optional aspect, the selected portion of the nervous system of the subject can comprise an optic nerve of the subject.”) and [0044] (“the methods also can include using at least one processing unit in communication with the MRI system to compare at least two ultra-high b radial diffusion-weighted imaging signals for the selected portion of the nervous system of the subject. In these aspects, the comparison is indicative of changes in the integrity or intactness of the bundle of axons within the selected portion of the nervous system of the subject. Using the at least one processing unit to compare the at least two ultra-high b radial diffusion-weighted imaging signals can include determining a fraction of restricted water for each radial diffusion-weighted imaging signal and comparing the determined fractions of restricted water for the at least two ultra-high b radial diffusion-weighted signals.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Benzinger and Jeong because a quantitative evaluation of the optic nerve is important for patient care, particularly for early detection of pathologic change, as well as monitoring drug treatment, as taught by Jeong in [0002].
Regarding Claim 9, Benzinger discloses a computer-implemented method of detecting nerve activity in a human subject, [0003] (“As described herein Non-Invasive Histology (NIH) can be used to detect, quantify and track complex neuropathological changes in human CNS diseases.”), from a time series of diffusion MRI images, [0011] (“at least one non-transitory computer-readable storage media for providing a diagnosis of a condition of a central nervous system in a patient is provided.”), the method comprising:
a) obtaining, using an MRI scanner, [0103] (“The following discussion relates generally to magnetic resonance imaging (MRI) and, more particularly, to diffusion magnetic resonance data provided by an MRI scanner.”), a time-series of diffusion MRI datasets from a nerve including diffusion functional MRI datasets obtained while the nerve is under stimulation during at least part of acquisition of the diffusion functional MRI datasets, [0121] (“In the multiple-tensor based DBSI, an MRI scan is performed 108. In performing the MRI scan, subjects are set up 110 in MRI scanner and a multi-direction diffusion MRI scan is performed 112. From the performed 112 MRI scan, a diffusion MRI dataset is obtained 114.”), where it is interpreted that there is passive stimulation of the nerve during at least part of acquisition of the diffusion functional MRI datasets from the noise of the MRI machine and the patient remaining conscious for the procedure, thus the eyes and brain create nerve stimulation as well, each diffusion MRI dataset comprising a plurality of voxels and associated diffusion MRI signals, [0154] (“This phantom study demonstrates the superior results enabled by DBSI in quantifying the overwhelming isotropic component within the image voxel and reporting correct diffusion properties of both the fiber and its environment.”) and [0174] (“a method approach has been developed incorporating the diffusion profile of each component within the image voxel to perform the tissue classification based on the raw diffusion MRI data.”);
b) applying, using a computing device, a diffusion basis spectrum imaging (DBSI) model to each diffusion MRI dataset of the time-series to obtain a time-series of at least one DBSI parameter, [0175] (“By applying signal separation to dMRI using the DBSI model described herein, distinctions can be made between WM abnormalities and neuroinflammation.”) and [0290] (“the methods described herein may be implemented using an MRI system. […] the MRI system 1000 may include an MRI scanner 1100 operatively coupled and/or in communication with a computer system 1200. In this aspect, the computer system 1200 is configured to receive data including, but not limited to, diffusion data, from the MRI scanner 1100, and is further configured to execute a plurality of stored executable instructions encoding one or more aspects of the MRI method as described herein above.”);
c) detecting, using the computing device, the nerve activity at each voxel of the plurality of voxels based on changes in at least one value within the time series of the at least one DBSI parameter according to a nerve activity detection rule, [0186] (“In DBSI, each of the potential pathological components, including inflammatory cell infiltration, extracellular water/vasogenic edema, axonal injury /loss, and demyelination, within each voxel is modeled by a dedicated diffusion tensor.”), [0190] (“In preclinical Alzheimer's disease patients who had Amyloid-β deposition but no tau pathology, diffusion basis spectral imaging detected increased restricted isotropic diffusion component without associated axon/myelin injury. This finding suggests that inflammatory cell infiltration, and potentially glia cell activation, occurs after Amyloid-β deposition but before tau pathology.”), and [0285] (“The observed increase of DBSI-derived cellularity diffusivity in the preclinical and early symptomatic AD suggests the microglial/astrocytes activation may be the early pathological signature in AD, even before WM disruptions”), where each citation references nerve activity;
d) transforming, using the computing device, the detected nerve activity into a spatial map of nerve activity at each voxel position of the diffusion MRI dataset, [0061] (“Fig. 42 is an illustration of in vivo DBSI derived λρ, λ.Math., and cell fraction maps of mice from each time point are displayed with the corresponding axon (SMI-31), myelin (MBP), and nucleus (DAPI) staining.”), Fig. 42, re-produced above, and [0164] (“A cross-sectional study was performed on 12 B6-EAE mice spinal cords at baseline (control), onset, peak, and chronic states, followed by IHC (N = 5 for each time point).”), where the cell fraction maps demonstrate spatial nerve activity, specifically the maps of λII and λ<; and
e) displaying to a user, using a display device operatively coupled to the computing device, the spatial map of nerve activity, [0305] (“Computing device 402 also includes one media output component 408 for presenting information to a user 400. […] An output adapter is operatively coupled to processor 404 and is further configured to be operatively coupled to an output device such as a display device (e.g., a liquid crystal display (LCD), organic light emitting diode (OLED) display, cathode ray tube (CRT), or "electronic ink" display) or an audio output device (e.g., a speaker or headphones).”).
Benzinger does not explicitly teach that the method detects optic nerve activity and diffusion functional MRI datasets obtained while the nerve is under stimulation during at least part of acquisition of the diffusion functional MRI datasets.
	In an analogous neural activity monitoring field of endeavor, Aso teaches, diffusion functional MRI datasets are obtained, Materials and methods, MRI settings (“Acquisition parameters for DfMRI runs were as follows: 96x96 pixels, field of view (FOV) – 192 mm, 3-mm slice thickness with 50% gap, TR=1500 ms, TE=89 ms, 10 slices.”), while the nerve is under stimulation during at least part of acquisition of the diffusion functional MRI datasets, Materials and methods, Visual stimulation Paragraph 1 (“For this purpose, all MRI sessions were kept under 1 h and, to monitor their wakefulness, subjects were asked to press a button both at the onset and at the offset of each visual stimulation period.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Benzinger and Aso because obtaining diffusion functional MRI datasets is an advantageous improvement in the sensitivity of typical brain activation monitoring, as taught by Aso in Discussion Paragraph 6. Additionally, obtaining such datasets while the nerve is under stimulation can highlight specific areas of nerves that may produce an atypical nerve activity response to the stimulation, thus allowing a clinician to identify or track an issue within the patient, which is especially beneficial in applications of neuroinflammation and central nervous system diseases.
However, Benzinger, when modified by Aso, does not explicitly teach that the method detects optic nerve activity.
In an analogous optic nerve pathology field of endeavor, Jeong teaches a computer-implemented method of detecting optic nerve pathology, [0041] (“In another optional aspect, the selected portion of the nervous system of the subject can comprise an optic nerve of the subject.”), [0044] (“the methods also can include using at least one processing unit in communication with the MRI system to compare at least two ultra-high b radial diffusion-weighted imaging signals for the selected portion of the nervous system of the subject. In these aspects, the comparison is indicative of changes in the integrity or intactness of the bundle of axons within the selected portion of the nervous system of the subject. Using the at least one processing unit to compare the at least two ultra-high b radial diffusion-weighted imaging signals can include determining a fraction of restricted water for each radial diffusion-weighted imaging signal and comparing the determined fractions of restricted water for the at least two ultra-high b radial diffusion-weighted signals.”), and [0058] (“These methods described herein can be used for the quantitative evaluation of injury in spinal cord of patients with multiple sclerosis or cervical spondylotic myelopathy, or optic nerve in patients with optic neuritis. The measured value can also be used for early detection of pathologic change, monitoring of drug treatment, and prognostic evaluation of surgery in CSM patients.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Benzinger and Jeong because a quantitative evaluation of the optic nerve is important for patient care, particularly for early detection of pathologic change, as well as monitoring drug treatment, as taught by Jeong in [0002].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Benzinger (WO 2017190029) in view of Jeong et al. (US 20180049665) as applied to Claim 6 above, and further in view of “Decreased axial diffusivity within language connections: A possible biomarker of schizophrenia risk” (Kubicki et al.).
Regarding Claim 7, Benzinger teaches all limitations of Claim 6, as discussed above. However, Benzinger does not explicitly teach wherein the nerve activity detection rule further comprises detecting a nerve activity for at least one of: a decrease of an axial diffusivity value below a third threshold value; and a decrease of a radial diffusivity value below a fourth threshold value.
However, in an analogous nerve activity detection field of endeavor, Kubicki teaches a computer-implemented method of detecting nerve activity from a time series of diffusion MRI images, Introduction Paragraph 5 (“The aim of this study was to use state-of-the-art methodology to quantify diffusion tractography of AF (arcuate fasciculus), UF (uncinated fasciculus) and IOFF (inferior occipito-frontal fasciculus), using FA (Fractional Anisotropy), AX (axial diffusivity), and RD (radial diffusivity).”), wherein the nerve activity detection rule further comprises detecting a nerve activity for at least one of: a decrease of an axial diffusivity value below a third threshold value, Discussion Paragraph 1 (“Results of our study indicate that WM diffusion abnormalities within the language tracts are already present in nonpsychotic HR subjects. These abnormalities involve all three language tracts studied, and include a decrease of diffusion predominantly in the direction parallel to the axons (AX).”), where the threshold value is based on the healthy control subjects, and Fig. 4, re-produced above; and a decrease of a radial diffusivity value below a fourth threshold value.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Benzinger and Kubicki because axial diffusivity may be a possible biomarker in diagnosing patients who are at risk for developing schizophrenia, or other major mental illnesses, as taught by Kubicki in the Abstract. This is beneficial in that it may help clinicians study such illnesses from early on and develop ways of combating it in the brain of the patient.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Benzinger (WO 2017190029) in view of Jeong et al. (US 20180049665) as applied to Claim 9 above, and further in view of “Decreased axial diffusivity within language connections: A possible biomarker of schizophrenia risk” (Kubicki et al.).
Regarding Claim 10, Benzinger teaches all limitations of Claim 9, as discussed above. However, Benzinger does not explicitly teach wherein the nerve activity detection rule further comprises detecting a nerve activity for at least one of: a decrease of an axial diffusivity value below a third threshold value; and an increase of a radial diffusivity value below a fourth threshold value.
However, in an analogous nerve activity detection field of endeavor, Kubicki teaches a computer-implemented method of detecting nerve activity from a time series of diffusion MRI images, Introduction Paragraph 5 (“The aim of this study was to use state-of-the-art methodology to quantify diffusion tractography of AF (arcuate fasciculus), UF (uncinated fasciculus) and IOFF (inferior occipito-frontal fasciculus), using FA (Fractional Anisotropy), AX (axial diffusivity), and RD (radial diffusivity).”), wherein the nerve activity detection rule further comprises detecting a nerve activity for at least one of: a decrease of an axial diffusivity value below a third threshold value, Discussion Paragraph 1 (“Results of our study indicate that WM diffusion abnormalities within the language tracts are already present in nonpsychotic HR subjects. These abnormalities involve all three language tracts studied, and include a decrease of diffusion predominantly in the direction parallel to the axons (AX).”), where the threshold value is based on the healthy control subjects, and Fig. 4, re-produced above; and an increase of a radial diffusivity value below a fourth threshold value.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Benzinger and Kubicki because axial diffusivity may be a possible biomarker in diagnosing patients who are at risk for developing schizophrenia, or other major mental illnesses, as taught by Kubicki in the Abstract. This is beneficial in that it may help clinicians study such illnesses from early on and develop ways of combating it in the brain of the patient.

Allowable Subject Matter
Claims 3, 8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        

/Oommen Jacob/Primary Examiner, Art Unit 3793